                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:21CR117

        vs.
                                                                          ORDER
RAWY CORREA-PEREZ,

                        Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION FOR
EXTENSION OF PRETRIAL DEADLINE [28]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 60-day extension. Pretrial Motions
shall be filed by July 19, 2021.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION FOR EXTENSION OF PRETRIAL
DEADLINE [28] is granted. Pretrial motions shall be filed on or before July 19, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today's date, and July 19, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 18th day of May, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
